Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael T. Scott, Jr., appeals the district court’s order granting Defendants summary judgment on his 42 U.S.C. § 1988 (2012) action against them. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Scott v. Morgan, No. 1:13—cv-01098-RDB (D. Md. filed Jan. 18, 2014; entered Jan. 14, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.